RX FUNDS TRUST (formerly the American Independence Funds Trust II) (THE “TRUST”) SUPPLEMENT DATED AUGUST 3, 2015 TO THE SUMMARY PROSPECTUS DATED MARCH 1, 2015 (AS SUPPLEMENTED THROUGH JULY 16, 2015) RX MAR TACTICAL MODERATE GROWTH FUND (formerly the American Independence MAR Tactical Moderate Growth Fund) (TICKERS: MGZIX, MGZAX, MGZCX, MGZRX) This Supplement supersedes and replaces in their entirety all prior Supplements to the Summary Prospectus dated March 1, 2015. This supplement to the Summary Prospectus dated March 1, 2015, as supplemented through July 16, 2015, updates certain information with respect to the Rx MAR Tactical Moderate Growth Fund (the “Fund”). 1. As previously announced, American Independence Financial Services, LLC (“American Independence”), investment adviser to the Fund, announced that it had entered into a definitive agreement with FolioMetrix LLC (“FolioMetrix”), an SEC registered investment adviser headquartered in Nebraska, whereby FolioMetrix would merge with American Independence to create a new company (the “Merger”); which would be renamed RiskX Investments, LLC. The Merger was consummated on July 31, 2015. Therefore, effective July 31, 2015, the Investment Advisory Agreement between American Independence and the Trust, by its terms, and in accordance with certain provisions of the Investment Company Act of 1940, as amended, was terminated upon the Merger. At a meeting held on March 19, 2015, the Fund’s Trustees approved the terms of an interim investment advisory agreement (“Interim Agreement”) and a proposed investment advisory agreement (the “Proposed Agreement”). Also at that same meeting, the Trustees called a special meeting of shareholders to obtain their approval of the Proposed Agreement. The meeting is expected to be held in September, 2015. The new Proposed Agreement has terms, including investment advisory fees payable thereunder, that are substantially identical to those in the current agreement. Shareholders should expect to receive a proxy statement during the month of August, 2015, which will provide a comparison of the current advisory agreement to the Proposed Agreement and will discuss the basis for the Board’s approval of the Proposed Agreement. In addition, shareholders will be asked to consider and vote upon the election of Trustees to serve on the Trust’s Board. Under the Interim Agreement, American Independence will continue to provide the Fund with the same level of service; however, the investment advisory fees will be held in escrow until such time as shareholders of the Fund approve the Proposed Investment Advisory Agreement. 2. Effective May 1, 2015, the Sub-Advisory Agreement between American Independence and Cougar Global by its terms, and in accordance with certain provisions of the 1940 Act, was terminated upon the purchase of Cougar Global by Eagle Asset Management, Inc., a wholly-owned subsidiary of Raymond James Financial (the “Transaction”). In order to avoid disruption of the Fund’s investment management program, in anticipation of the Transaction, the Trust’s Board of Trustees approved a new sub-advisory agreement (the “New Sub-Advisory
